Citation Nr: 0423294	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  94-10 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Buerger's disease, 
including claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had active service from December 1966 to 
December 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1991 rating decision by the 
St. Petersburg, Florida, Regional Office (RO), which, in 
part, denied service connection for Burger's disease and 
post-traumatic stress disorder.  A May 1992 RO hearing was 
held.  An August 1993 hearing officer's decision granted 
service connection for post-traumatic stress disorder 
(thereby rendering that psychiatric disorder service 
connection issue moot).  An August 1994 RO hearing was held.  
August and December 1995 rating decisions denied service 
connection for Burger's disease, claimed as due to Agent 
Orange exposure.  

In January 1997, a Board hearing was held in Washington, 
D.C., before the undersigned Board Member.  In April 1997, 
the Board remanded the Burger's disease service connection 
appellate issue to the RO for additional evidentiary 
development.  

Appellant subsequently appealed an April 1998 rating 
decision, which, in part, increased an evaluation for post-
traumatic stress disorder from 10 percent to 50 percent, and 
confirmed a 20 percent evaluation for residuals of a low back 
strain.  

In October 2000, the Board remanded the case to the RO for 
additional evidentiary development.  By a December 2002 
rating decision, the RO increased an evaluation for post-
traumatic stress disorder from 50 percent to a schedular 100 
percent and increased an evaluation for residuals of a low 
back strain from 20 percent to 40 percent (which were 
considered by the RO a full grant of benefits, since they are 
the maximum schedular evaluations assignable for those 
disabilities under the VA's Schedule for Rating 
Disabilities).  Subsequent written statements from 
appellant's representative are limited to the Burger's 
disease service connection appellate issue.  See also a July 
2004 informal hearing presentation, wherein appellant's 
representative acknowledged that the maximum schedular 
evaluations assignable for those disabilities had been 
assigned by the RO and "[n]o further argument or discussion 
will be made for these t[w]o issues."  Thus, the Board 
construes the post-traumatic stress disorder and low back 
disabilities rating issues moot.  The Board will render a 
decision herein on the sole remaining appellate issue 
involving the Burger's disease service connection claim.  

Parenthetically, appellant has not expressed disagreement 
with a December 1999 rating decision, which denied service 
connection for nicotine dependence, and an August 2003 rating 
decision, which denied an earlier effective date for a grant 
of service connection for post-traumatic stress disorder.  
Additionally, although in March 2002, appellant raised the 
issue of entitlement to a total rating based upon individual 
unemployability, such issue is moot, since a schedular 100 
percent rating is in effect for post-traumatic stress 
disorder.  See 38 C.F.R. § 4.16(a) (2003), "[t]otal 
disability ratings for compensation may be assigned , where 
the schedular rating is less than total...."  See also Green 
v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  


FINDINGS OF FACT

1.  Buerger's disease has not been shown by credible, 
competent evidence to have been present in service or 
proximate thereto.  Buerger's disease was initially medically 
shown many years after service at a time too remote to be 
reasonably related to service.

2.  According to credible medical opinions rendered, 
appellant's Buerger's disease is not related to any incident 
of service nor is such disease a residual of any Agent Orange 
exposure.


CONCLUSION OF LAW

Buerger's disease was not incurred in or aggravated by 
appellant's wartime service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307(a)(3), 3.309(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regards to a procedural matter, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), as 
codified at 38 U.S.C.A. § 5100 et seq., (West 2002) became 
law.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  There have also been 
final regulations promulgated to implement the new law.  This 
change in the law is generally considered applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. § 3.159 (2003)); and 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  

Assuming that Section 3 of the Veterans Claims Assistance Act 
of 2000 is applicable in the instant appeal, after reviewing 
the record, the Board is satisfied that all relevant facts 
have been properly developed on the appellate issue in 
question.  Pursuant to the Board's April 1997 remand, a June 
1997 VA examination was conducted with a June 20, 1997 
medical opinion rendered regarding the etiology of 
appellant's Buerger's disease.  However, since the June 20, 
1997 VA medical opinion did not address whether any in-
service symptoms were related to Buerger's disease because 
service medical records had not been made available for the 
physician's review, in October 2000, the Board remanded the 
case again for this purpose.  Consequently, VA medical 
opinions were rendered in September 2001 and August 2002.  
Said 2001 and 2002 VA medical opinions stated that 
appellant's claims file and service medical records were 
reviewed and there was no relationship between appellant's 
Buerger's disease and in-service symptomatology/pathology.  
Although it is contended that the August 2002 medical opinion 
should have been rendered by the same physician who had 
rendered the June 20, 1997 medical opinion in question, 
neither the appellant nor his representative offers any 
explanation in support of this contention other than that the 
October 2000 Board remand had directed that an opinion be 
rendered by the same physician "if available."  However, 
the August 2002 VA medical opinion clearly stated that 
although the physician in question worked at the VA Medical 
Center, he was "unavailable...as he has other duties in the 
Medical Center."  The October 2000 Board remand had 
anticipated the possibility that the same physician might be 
unavailable, and provided for that contingency by directing 
that "[i]f this examiner is unavailable, the records should 
be forwarded to a similarly situated physician in order for 
the opinion to be entered."  The August 2002 VA medical 
opinion was rendered by another physician, who reviewed the 
service medical records and claims file and provided an 
adequate, detailed rationale for the conclusions reached.  
Therefore, the Board finds no merit to the contention in 
controversy.  To remand the case without a substantive cause 
would merely delay justice unnecessarily.  

The Board finds that appellant and his representative were 
knowledgeable regarding the necessity of competent evidence 
showing that said Buerger's disease was related to service or 
was manifested to a compensable degree within the one-year 
post-service presumptive period.  See, in particular, a 
Statement of the Case and Supplemental Statements of the 
Case, which discussed in detail the competent evidence then 
of record, the applicable legal theories, laws, and 
regulations governing service connection, the Veterans Claims 
Assistance Act of 2000 and its applicability, and the reasons 
for denial of the claim.  It appears from the claims folders 
that available service medical records are associated with 
the claims folders; that the RO has sought and obtained other 
relevant medical records to the extent available; appellant 
has had an opportunity to submit medical records and other 
documents; and appellant and his spouse have testified at 
personal hearings on said appellate issue.  It does not 
appear that appellant or his representative has informed the 
VA of the existence of any available, additional, specific 
competent evidence that might prove to be material concerning 
said appellate issue in question.  See the Veterans Claims 
Assistance Act of 2000.  

In a recent case, Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), which replaced the opinion in 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that a VCAA notice must be provided to a 
claimant prior to the initial unfavorable agency of original 
jurisdiction decision on a service-connection claim.  In the 
instant case, the initial adverse rating decision on the 
appellate issue was rendered prior to the VCAA and, thus, a 
pre-adjudication VCAA notice could not have in fact been 
issued on said appellate issue.  Pelegrini does not contain a 
remedy under such facts, nor is an efficient or timely remedy 
evident to the Board under the circumstances here.  The RO 
did issue an August 2003 VCAA notice on said claim on appeal, 
which specifically advised the appellant as to which party 
could or should obtain which evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Furthermore, neither 
appellant nor his representative responded to that notice by 
stating that there was any additional evidence to submit.  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose regarding said appellate issue in 
question.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  See also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Any "error" resulting from lack of pre-
adverse rating decision VCAA notice does not affect the 
merits of appellant's claim or his substantive rights, for 
the aforestated reasons and is therefore harmless.  See 38 
C.F.R. §  20.1102 (2003).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); and Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000, has been satisfied with 
respect to the issue on appeal.

Appellant's contentions and the testimony presented at RO and 
Board hearings essentially allege that his Buerger's disease 
is related to in-service Agent Orange exposure in Vietnam or 
otherwise related to service.  However, a lay person's 
opinion as to the cause of a disease is not competent 
evidence.  In short, a lay person lacks medical expertise to 
offer an opinion regarding medical relationships or 
diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and thromboangiitis obliterans (Buerger's 
disease) becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In the case of a combat veteran, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."

The service records reflect that appellant served in Vietnam 
from June 1967 to June 1968.  A veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, shall be presumed to have 
been exposed during such service to a herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that he or she was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii) (2003).  Certain 
diseases shall be service-connected if the veteran was 
exposed to an herbicide agent during active service, even 
though there is no record of such disease during service, and 
provided further that the requirements of 38 C.F.R. 
§ 3.307(d) are satisfied.  38 C.F.R. § 3.309(e).  On February 
6, 1991, the Agent Orange Act of 1991, Public Law 102-4, 105 
Stat. 11 (1991) was enacted.  It added to title 38 a new 
section (§ 1116) establishing a scientific-evidence review 
process for the establishment of presumptions of service 
connection for diseases associated with exposure to certain 
herbicide agents.  38 U.S.C.A. § 1116 (West 1991).  VA's 
Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 61 Fed. Reg. 41,4421 (1996).  
Circulatory disorders such as Burger's disease are not 
presumptive diseases associated with exposure to certain 
herbicide agents under the provisions of 38 C.F.R. 
§§ 3.307(a)(6) and 3.309(e).  Thus, 38 C.F.R. §§ 3.307(a)(6) 
and 3.309(e) are inapplicable in the instant case.  However, 
the United States Court of Appeals for the Federal Circuit 
has determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

Appellant's service medical records reveal that he reportedly 
tripped and injured his ankle in mid-1967, resulting in 
marked swelling and apparently cellulitis of the right lower 
extremity.  He reportedly was a smoker.  Significantly, on 
October 1970 service separation examination, there were no 
complaints, findings, or diagnoses pertaining to residuals of 
said lower extremity injury or any circulatory disease, 
including Burger's disease.  

In an April 1975 initial application for VA disability 
benefits, appellant referred to an in-service right leg 
injury, but not Burger's disease.  

On March 1977 VA examination, appellant reported having had 
right leg pain since an in-service wound.  VA clinical 
records reveal that in March 1977, appellant's complaints 
included back and leg pain.  Clinically, the lower 
extremities were unremarkable.  He had a history of drug 
abuse.  A July 1977 rating decision granted service 
connection for a scar on the lower third of the right leg, 
residuals of an ulceration.  

VA clinical records reveal that in August 1980, appellant 
denied smoking.  In May 1989, he reported having noticed 
knots in the lower part of his legs with numbness in the feet 
for the past two weeks.  In July 1989, several erythematous 
nodules of the right foot, resembling rheumatoid nodules, 
were noted.  In August 1989, he reported that right foot pain 
had occurred gradually during approximately the past four 
months.  A right foot fibroma was clinically noted.  

On August 1989 VA examination, a right ring finger ulcer and 
cold, deep purple toes of both feet were clinically reported.  
Diagnoses included subcutaneous tumors and peripheral 
vascular disease.  

On January-February 1990 VA hospitalization, appellant 
reported a 12-month history of progressively severe right 
lower extremity pain at rest, severe claudication of the 
feet, and a recurring, painful ulceration of the right fourth 
fingertip.  It was noted that the apparent risk factors for 
peripheral vascular occlusive disease were only significant 
for smoking.  He smoked cigarettes.  During the 
hospitalization, his right first, second, and third toes were 
amputated.  Significantly, a pathological report, which 
involved histologic examination of the amputated toes, 
diagnosed arteriosclerosis obliterans and thromboangiitis 
obliterans consistent with Buerger's disease.  The pertinent 
diagnosis was Buerger's disease.  

In a September 1991 written statement, a physician reported 
that Buerger's disease generally has a relatively benign 
course if cigarette smoking is abstained from; and that 
although appellant had reportedly stopped smoking, the 
disease had progressed, indicating that the diagnosis was 
questionable even though he clearly had vasculitis and/or 
collagen-vascular disease of undetermined etiology.  On 
October 1991 VA examination, the pertinent diagnosis was 
Buerger's disease.  Buerger's disease of the right hand was 
diagnosed in July 1992.  Subsequent VA clinical records 
indicated that he continued smoking; and that he underwent 
amputation of certain fingers of both hands and parts of the 
foot due to Buerger's disease.  

The positive evidence includes a January 1997 written 
statement from a private physician, wherein he reported 
having treated appellant for the past 6 months; that 
appellant had undergone multiple amputations due to 
ulcerative cellulitis; that appellant "tends to get multiple 
recurrent cellulitis of his extremities probably dating back 
to 1968 after he returned from Viet Nam"; and that "I feel 
he has an atypical mycobacterial cellulitis, probably 
Mycobacterium ulcerans.  The closest differential [diagnosis] 
is LEPROSY."  However, the Board assigns very little, if 
any, probative weight to this medical opinion, since (a) the 
physician did not indicate whether the claims folders had 
been reviewed prior to rendering his opinion, (b) the actual 
clinical records associated with the claims folders do not 
reveal multiple recurrent episodes of cellulitis proximate to 
service, and (c) a September 1996 report of a private tissue 
pathology examination (performed at said private physician's 
request) stated that findings were consistent with a ruptured 
epidermal inclusion cyst or ruptured hair follicle of 
appellant's left forearm; and that in light of the 
possibility raised of an atypical mycobacterial 
cellulitis/Mycobacterium ulcerans, special stains had been 
applied and were negative for AFB [acid fast bacilli] 
organisms and fungal elements.  In other words, that private 
physician's opinion as to appellant having mycobacterial 
cellulitis related to service was not supported by the actual 
pathology results.  As the Court has stated in Smith v. 
Derwinski, 1 Vet. App. 235, 237 (1991), "[d]etermination of 
credibility is a function for the BVA."

Pursuant to the Board's April 1997 remand, a VA examination 
was conducted on June 12, 1997 and a June 20, 1997 medical 
opinion was rendered regarding the etiology of appellant's 
Buerger's disease.  

The VA physician who conducted that June 12, 1997 VA 
examination diagnosed cellulitis of the upper extremity, soft 
cell sarcoma by history, Buerger's disease by history, and 
multiple amputations.  Additionally, he agreed with the 
January 1997 private physician's conclusions that appellant's 
amputations resulted from complications associated with 
cellulitis.  The VA physician further opined that appellant's 
amputations resulted from cellulitis and soft tissue sarcoma, 
and he supported appellant's contention that the amputations 
were related to "in-service pathology and Agent Orange 
exposure."  However, the Board assigns very minimal, if any, 
probative value to this VA physician's June 12, 1997 opinion, 
because (a) he did not include any specific history of 
appellant's in-service treatment or treatment proximate to 
service; (b) the history of sarcoma is not substantiated by 
any actual clinical records; and (c) the physician provided 
no specific rationale for his conclusionary opinion.   

On the other hand, the VA physician who rendered the June 20, 
1997 medical opinion stated that he had reviewed appellant's 
medical records; that appellant had apparently been exposed 
to Agent Orange in Vietnam; and that he had researched 
medical literature, including an Institute of Medicine study, 
and concluded that such medical study "has not found a 
significant relationship between herbicide...exposure and the 
development of any circulatory...disorders.  Hence, there is no 
known relationship between exposure to Agent Orange and the 
development of Buerger's disease."  See said medical study 
and a medical textbook article on Buerger's disease which 
accompanied that VA physician's June 1997 medical opinion.  
The medical text article stated that although the cause of 
Buerger's disease was not known, there was a definite 
relationship between cigarette smoking and an increased 
incidence of HLA-B5 and -A9 antigens in patients with this 
disorder.  The VA physician who rendered the June 20, 1997 
medical opinion additionally concluded that there was no 
relationship between appellant's Buerger's disease and "any 
of the disorders the patient developed while in the service 
for which he has service connection."  It is significant 
that in February 1998, three other VA physicians (including 
the VA physician who had conducted the June 12, 1997 VA 
examination in question) stated that they had reviewed the 
claims file and were in complete agreement with the VA 
physician's June 20, 1997 response.  

However, the June 20, 1997 VA physician's response also 
divulged that because service medical records had not been 
available to him, he was unable to comment on whether any in-
service symptoms were related to Buerger's disease.  

In June 1998, a private clinical record noted that appellant 
had Buerger's disease and that since tobacco was the 
"coagent to this disease", he should cease tobacco use.  
Later that month, private medical statements related his 
peripheral vascular disease to in-service onset of smoking.  
It is reiterated that appellant did not express disagreement 
with a December 1999 rating decision, which denied service 
connection for nicotine dependence.  

Pursuant to the Board's October 2000 remand to address the 
lack of review of the service medical records in the June 20, 
1997 VA physician's response, an VA medical opinion was 
requested on the etiology of appellant's Buerger's disease, 
to include review of the service medical records.  A 
substantial negative piece of evidence includes a September 
2001 medical opinion by a VA physician, which stated that 
after reviewing appellant's claims file and medical records, 
he did not find any relationship between Buerger's disease 
and in-service symptomatology/pathology.  In August 2002, 
another VA physician explained that the VA physician who had 
rendered the June 20, 1997 medical opinion was unavailable 
due to his other duties at the VA Medical Center.  This VA 
physician opined that after review of the claims file, it 
would involve speculation to relate appellant's Buerger's 
disease to service, because (a) the service medical records 
did not include symptoms referable to ischemia in the 
extremities, and (b) appellant developed symptoms of this 
disease in the mid-1980's, several years after service.  Mere 
possibility does not approach the realm of probability as 
distinguished from pure speculation or remote possibility.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Thus, based on the overwhelmingly negative clinical evidence, 
the Board concludes that it has not been shown, by credible 
competent evidence, that appellant's Buerger's disease was 
present in service or proximate thereto.  Buerger's disease 
was initially medically shown many years after service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154; 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309.  There is no continuity of 
symptomatology to relate appellant's Buerger's disease, which 
was initially shown many years after service, to his military 
service.  38 C.F.R. § 3.303.  Additionally, Buerger's disease 
is not disease for which herbicide-exposure presumptive 
service connection may be awarded, nor has a causal or 
etiological relationship between Buerger's disease and 
herbicide exposure been shown by competent, credible 
evidence.  Rather, the September 2001 and August 2002 VA 
medical opinions stated that there was no relationship 
between appellant's Buerger's disease and in-service 
symptomatology/pathology.  Therefore, it would be mere 
speculation to assume that appellant's Buerger's disease was 
related to service or any in-service Agent Orange exposure.

After weighing the positive and negative evidence in this 
case, it is the Board's opinion that the June 20, 1997 VA 
medical opinion and subsequent September 2001 and August 2002 
VA medical opinions far outweigh the probative value of the 
aforestated January 1997 private physician's opinion and a VA 
physician's June 12, 1997 opinion.  As previously explained, 
the Board substantially discounts the evidentiary value of 
the aforestated January 1997 and June 12, 1997 physicians' 
opinions.  Thus, given the lack of credible competent 
evidence showing that appellant's Buerger's disease was 
manifested during service or to a compensable degree within 
the one-year post-service presumptive period, or indicate 
that any current Buerger's disease is a residual of Agent 
Orange exposure, the claim for service connection for 
Buerger's disease is denied.  

Since the preponderance of the evidence is against allowance 
of this claim, the benefit-of-the-doubt doctrine is 
inapplicable, for the aforestated reasons.


ORDER

Service connection for Buerger's disease, including claimed 
as due to Agent Orange exposure, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



